DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 1/13/2021 amended claims 1, 3-4, 6 and 22 and cancelled claims 2, 5 and 7-9.  Applicants’ amendments overcome the 35 USC 112 rejections from the office action mailed 7/13/2020; therefore these rejections are withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102 rejections over Okada and Tamoto from the office action mailed 7/13/2020; therefore these rejections are withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Carrera from the office action mailed 7/13/2020; therefore this rejection is maintained below.  Also, applicants’ arguments are not persuasive in overcoming the double patenting rejections from the office action mailed 7/13/2020; therefore these rejections are maintained below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3-4, 6, 10-11, 13, 15-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Okada, US Patent Application Publication No. 2007/0281873 (hereinafter referred to as Okada).  
Regarding claims 1, 3-4, 6, 10, 13 and 15-17, Okada discloses a lubricating oil composition comprising greater than 50 wt% of an ether based oil, such as, 2-propylheptyl decyl ether, 2-pentylnonyl octyl ether and 2-heptylundecyl nonyl ether and R groups including cyclohexyl groups (as recited in claims 1, 3-4, 6, 10 and 15) (see Abstract and Para. [0038] and [0050]) to which is added additives including 0.5 to 7 wt% of a polymethacrylate viscosity index improver (as recited in claims 1 and 13) (Para. [0167]-[0168]), up to 50 wt% of base oil, such as, poly-alpha-olefin base oils (PAO - Group IV base oils) (as recited in claim 16) (Para. [0090]-[0091]) and additional additives (Para. [0117]) wherein the composition has a KV100 ranging from 2.2 to 3.5 mm2/s (as recited in claim 17) (Para. [0092]-[0094]).     


Regarding claim 18, Okada does not explicitly disclose the limitations of claim 16.  It is the position of the examiner, however, that as Okada discloses all the compositional limitations of claim 1 that Okada inherently reads on claim 18.  
Regarding claim 21, see discussion above.  

 Claim Rejections - 35 USC § 103
6.	Claims 1, 3-4, 6, 10-12, 15, 17-18, 21-22 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tamoto et al., US Patent Application Publication No. 2007/0225180 (hereinafter referred to as Tamoto).
	Regarding claims 1, 3-4, 6, 10, 12, 15, 17, 22 and 27-28, Tamoto discloses lubricating oil compositions for use in internal combustion engines (as recited in claims 22 and 27-28) (Para. [0003]) comprising a base oil of 70 wt% or more of a monoether compound represented by the formula in paragraph 0015 of Tamoto wherein the R groups are individually 2-pentylnonyl and cyclohexyl groups respectively (as recited in claims 1, 3-4, 6, 10 and 15) (Para. [0015]-[0016]), to which is added additives including 700 ppm in terms of molybdenum content of a molybdenum dithiocarbamate (as recited 2/s or lower (as recited in claim 17) (Para. [0017]).  

Regarding claim 11, while Tamoto does not specifically disclose that the compounds are prepared from bio-derived feedstock, claim 11 is in product-by-process format, and since the ether of Tamoto meets the structural limitations of the claimed compound, it is considered to be obtainable from bio-derived feedstock, noting that claim 11 does not place any limitations on the process by which the compound is to be obtained. The ethers of Tamoto also meet the limitations of claim 12 since “biobased carbon” would not lead to a structural difference in the compound.  
Regarding claim 18, Tamoto does not explicitly disclose the limitations of claim 18.  It is the position of the examiner, however, that as Tamoto discloses all the compositional limitations of claim 1 that Tamoto inherently reads on claim 18.  
Regarding claim 21, see discussion above.  

Claim Rejections - 35 USC § 103
7.	Claims 1, 3-4, 6, 10-22 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Carrera et al., International Publication No. WO/2014/207235 (hereinafter referred to as Carrera – for citation purposes USPG-PUB No. 2016/0137945 is being used).  
Regarding claims 1, 3-4, 6, 10-13, 15-17, 19-20, 22 and 27-28, Carrera discloses a lubricating oil composition for internal combustion engines (as recited in claims 22 and 27-28) (Para. [0141]) comprising greater than 50 wt% of an ether based oil represented 2/s (as recited in claim 17) (see Examples).     
The difference between Carrera and claim 1 is that the range for the molybdenum and polymethacrylate additives disclosed in Carrera overlaps the range recited in claim 1.  
See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”

Regarding claim 14, Carrera discloses the presence of polymethacrylate compounds which are well-known to be comb polymers even though this is not explicitly stated in Carrera.  
Regarding claim 18, Carrera does not explicitly disclose the limitations of claim 16.  It is the position of the examiner, however, that as Carrera discloses all the compositional limitations of claim 1 that Carrera inherently reads on claim 18.  
.  

Double Patenting
8.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 
9.       Claims 1, 3-4, 6, 10-22 and 27-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,669,499. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The '499 patent discloses ether compounds which are covered by the instant claims.  The only difference being that the instant claims further require a molybdenum compound or polymethacrylate.  This would have been obvious in light of the disclosures to Okada, Tamoto and Carrera all of which are discussed above and incorporated herein by reference.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). 

Double Patenting II
10.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
11.       Claims 1, 3-4, 6, 10-22 and 27-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 34-57 of co-pending application No. 16/852,377. Although the conflicting claims are not identical, they are not patentably distinct from each other. 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 
Double Patenting III
12.       Claims 1, 3-4, 6, 10-22 and 27-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23, 25 and 27 of co-pending application No. 16/470,241. Although the conflicting claims are not identical, they are not patentably distinct from each other. 


Double Patenting IV
13.       Claims 1, 3-4, 6, 10-22 and 27-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 and 32 of co-pending application No. 16/470,243. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The '243 co-pending discloses ether compounds which are covered by the instant claims.  The only difference being that the instant claims further require a molybdenum compound or a polymethacrylate.  This would have been obvious in light of the disclosures to Okada, Tamoto and Carrera all of which are discussed above and incorporated herein by reference.

Double Patenting V
14.       Claims 1, 3-4, 6, 10-22 and 27-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 and 32 of co-pending application No. 16/470,245. Although the conflicting claims are not identical, they are not patentably distinct from each other. 


Response to Arguments
15.	Applicants’ arguments filed 1/13/2021 regarding claims 1, 3-4, 6, 10-22 and 27-28 have been fully considered and are not persuasive in regards to the obviousness rejection previously set forth (and the analysis applies to those set forth above as well).  
	Applicants argue that Carrera does not disclose with specificity the use of molybdenum compounds and polymethacrylates as recited in the instant claims.  This argument is not persuasive.  Carrera explicitly discloses the known use of both sets of additive compounds for use in engine oils as required by the claims.  The fact that none of the example formulations of Carrera do not include these compounds does not obviate an obviousness rejection as the entire reference needs to be considered and not solely the preferred embodiments.  
	Applicants also argue that the obviousness rejection is overcome by a showing of unexpected results.  This argument is also not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must 
Regarding the first criteria – applicants have compared their formulations against the closest prior art.    
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific ether-derived base oils, molybdenum compounds and polymethacrylates present in very narrow concentration which are broadly recited in the instant claims.  Furthermore, the compositions of the instant claims express very specific properties which are not recited in the instant claims.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771